Citation Nr: 0728291	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-27 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left eye disability 
secondary to service connected multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from July 1973 until August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has visual impairment that is 
secondary to his service connected multiple sclerosis.  

In the present case, the evidence reveals diagnoses of left 
eye amblyopia and hyperopia.  Amblyopia and hyperopia falls 
within the category of refractive error of the eye.  The VA 
Adjudication Procedure Manual, M21-1R, Part III, Subpart iv, 
Chapter 4, Section B provides guidance on evaluating 
conditions of the organs of special sense, i.e., the eyes.  
Refractive errors are defined to include astigmatism, 
hyperopia, and presbyopia.  M21-1R, Subpart iv, 4.B.10.d. 

In addition, the manual directs that, in cases involving 
amblyopia, the etiology of the amblyopia should be 
ascertained in the individual case as a diagnosis may refer 
to either developmental or acquired causes of lost visual 
acuity.  M21-1R, Subpart iv, 4.B.11.

In this case, the veteran's June 1973 entrance physical 
examination recorded his distant visual acuity as 20/20 in 
the left eye.  Further, he listed no problems with his eyes 
on his medical history and no problem was identified on 
physical examination.  However, in May 1976, the veteran 
complained of vision problems.  Refractive amblyopia was 
diagnosed.  The examiner noted a visual change in the 
veteran's left eye to 20/200.  Significantly, a VA 
neurologist in June 2001, commented that it was more likely 
than not that the visual change represented optic neuropathy, 
which was symptomatic of multiple sclerosis.  It is not clear 
from the record whether the veteran's amblyopia is acquired 
or developmental in nature.  Further, if it is diagnosed as a 
congenital disorder or developmental defect, whether a 
superimposed injury occurred in May 1976.  Further 
examination and opinion would be helpful in the adjudication 
of the case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran for an appropriate examination to 
determine diagnosis, and etiology of his 
left eye disorder.  All indicated tests 
and studies must be conducted.  The 
examiner must review the records and 
indicate whether the inservice eye 
disorder was a congenital or 
developmental defect or acquired and when 
was it initially manifested?  If the 
examiner finds that the eye disorder was 
a congenital or developmental defect, the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran experienced a 
superimposed injury or disease in 
service, which resulted in an additional 
disability?  If the examiner indicates 
that the eye disorder was acquired and 
pre-existed service, the examiner is 
requested to render an opinion as whether 
it is as likely as not that the 
preservice eye disorder underwent a 
chronic increase in severity beyond 
natural progression during service?  It 
is also requested that the examiner 
indicate whether the inservice treatment 
was ameliorative or cosmetic in its 
purpose.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
any post service diagnosed eye disorder 
is related to service.  The examiner must 
provide a comprehensive report containing 
full rationale for all opinions 
expressed.    

2.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


